     Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                                                                     FILED
                       DISTRICT OF CONNECTICUT
                                                                2019 HAR 22 A 9: 31
UNITED STATES OF AMERICA,
                                                               U.S. DISTRICT COURT
                       Plaintiff,
                                                                 i,'C\t/ llf;\lt,"'."~J
                                                                 ~ -o ~-- . I ~· ~ • . 't -· i ~ •
                                                                                                     CT
                                                                                                      •




     v.


CONTENTS IN AN ACCOUNT
NUMBER XXXXXXX8290 AT UNITED
BANK HELD IN THE NAME OF
ABRAHAM COLE,

CONTENTS IN AN ACCOUNT
NUMBER XXXXXXX8738 AT UNITED
BANK HELD IN THE NAME OF
SALNET LOGISTICS INC.,

CONTENTS IN AN ACCOUNT
NUMBER XXXXXXX8754 AT UNITED
BANK HELD IN THE NAME OF
SALNET LOGISTICS INC.,

CONTENTS IN AN ACCOUNT
NUMBER XXXXXXX7319 AT UNITED
BANK HELD IN THE NAME OF
DIGICAST GROUP,

CONTENTS IN AN ACCOUNT
NUMBER XXXXXXX7327 AT UNITED
BANK HELD IN THE NAME OF
DIGICAST GROUP,

CONTENTS IN AN ACCOUNT
NUMBER XXXXXXX7416 AT UNITED
BANK HELD IN THE NAME OF
GERALD NUSSER,

                       Defendants. :


                      AFFIDAVIT AND APPLICATION FOR
                            SEIZURE WARRANTS


                                       1
        Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 2 of 10



       I, Peter W. Amendola, being duly sworn, do herby depose and state:

        1. I am a Special Agent with the United States Secret Service ("USSS") and have been

so employed since October of 2018. Previously, I served in the Uniform Division of the Secret

Service for approximately three years.

       2. This affidavit sets forth facts and evidence that are relevant to the requested seizure

warrants, but does not set forth all of the facts and evidence that I have gathered during the

course of the investigation of this matter. I am participating in the investigation described

herein. I am familiar with the facts and circumstances detailed in this affidavit.

       3. This affidavit is being submitted in support of an application for a seizure warrants

for: Contents in Account Number XXXXXXX8290 at United Bank held in the name of Abraham

Cole; Contents in Account Number XXXXXXX8738 at United Bank held in the name of Salnet

Logistics INC.; Contents in Account Number XXXXXXX8754 at United Bank held in the name

of Salnet Logistics INC.; Contents in Account Number XXXXXXX7319 at United Bank held in

the name of Digicast Group; Contents in Account Number XXXXXXX7327 at United Bank held

in the name ofDigicast Group; and Contents in Account Number XXXXXXX7416 at United

Bank held in the name of Gerald Nusser.

       4. The seizure of the above captioned accounts are requested because the contents of the

defendant accounts so described were obtained by devising or intending to devise any scheme or

artifice to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire, radio or

television communication in interstate or foreign commerce, any writings, signs, signals,

pictures, or sounds for the purpose of executing such scheme or artifice in violation of 18 U.S.C.

Section 1343 and are therefore, subject to forfeiture pursuant to 18 U.S.C. Section 981(a)(l)(C).



                                                 2
        Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 3 of 10



                                                 Overview

        5. The Secret Service is investigating a case involving fraudulent wire transfers. The

suspect devised a scheme to defraud various victims for monetary gain. The suspect opened up

various bank accounts using two false or misappropriated identities, Gerald Nusser and Abraham

Cole. The suspect developed on-line romantic relationships with victims in the United States,

Canada, Europe, and Asia. Money was wired from victims' bank accounts to the suspect's bank

accounts under false pretenses. The monies received were intended to be transferred to other

accounts and masked as vehicle payments and freight charges.

       6. Six separate bank accounts have been identified at United Bank, 151 Asylum Street,

Hartford, CT, as the intermediate accounts to a much larger money laundering scheme. The six

bank accounts are opened by Gerald Nusser or Abraham Cole individually or in the name of

Salnet Logistics, INC. or Digicast Group were used in furtherance of the scheme to defraud.

                                            The Investigation

       7.   On January 18, 2019, Terry Hurst, who resides in Witchita Falls, TX, contacted

United Bank, headquartered in Hartford, CT to report that he had been a victim of a fraud after

wiring $500.00 into United Bank Account ending 8290 held in the name of Abraham Cole on

January 10, 2019. United Bank referred this matter to the Internal Revenue Service, who in turn,

referred it to the United States Secret Service ("The Service").

       8.   On January 29, 2019, The Service conducted a telephone interview of Terry Hurst,

who stated that approximately two years ago he had become romantically involved with an

individual named Belinda Anita Fosuaa. Hurst explained that during his two year relationship

with Fosuaa, he had sent her a number of wire transfers, totaling $4,800. Fosuaa had told Hurst

that the money was needed to ensure that she receives her inheritance from her father in Ghana.



                                                 3
        Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 4 of 10



        9.    In January 2019, Hurst had received a telephone call from an individual named

Commander Kofi Boakye, who claimed to be a Deputy Marshal in Ghana. Boakye told Hurst

that he was investigating his girlfriend, Fosuaa. Boakye further told Hurst that Fosuaa was in

trouble and that he needed Hurst to wire him $500.00 to assist his girlfriend in this investigation.

On January 10, 2019, Hurst wired $500.00 to United Bank Number ending 8290, held in the

name of Abraham Cole.

        10.    Subsequently, believing that he had been the victim of a fraud, on January 18,

2019, Hurst contacted the main number for United Bank, headquartered in Hartford, CT.

        11.    On January 28, 2019, The Service spoke with Shelby Ryan, CDD Manager, at

United Bank regarding the United Bank Account Number ending 8290, held in the name of

Abraham Cole. Ryan informed The Service of three separate accounts held by Abraham Cole at

United Bank. United Bank Account Number ending 8290 is a personal checking account.

Additionally, information was provided to The Service concerning two United Bank business

value checking account numbers ending 8738 and 8754, both held in the name of Salnet

Logistics INC. Abraham Cole is listed as the President and sole signatory for Salnet Logistics

INC.

        12.   Ryan provided The Service with bank records for United Bank Account Numbers

ending 8290, 8738, and 8754. Transactional history of United Bank Account Numbers ending

8290 and 8738 revealed daily activity, consisting almost entirely of wire credits from various

individuals across the United States, Canada, Europe, and Asia. Debits consisted of occasional

cash withdrawals, and checks made out to various individuals and transport companies, with

debits initiated within 24 hours of wire credit deposits.




                                                  4
        Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 5 of 10



        13.     United Bank Account Number ending 8754, held in the Salnet Logistics INC, is

currently inactive.

        14.      Continuing on or about January 28, 2019, Ryan provided the Service with United

Bank surveillance photos dated October 2, 2018, of an individual believed to be Abraham Cole.

The surveillance photos are consistent with the date Cole opened United Bank Account Numbers

ending 8290, 8738, and 8754. The surveillance photos show what appears to be a black male,

claiming to be Abraham Cole, meeting with an unidentified United Bank employee at a United

Bank Branch, 151 Asylum Street, Hartford, CT 06103. Other additional photos, dated October

2, 2018, show what appears to be the same black male entering the same United Bank branch in

Hartford, CT.

       15.    Continuing on or about January 28, 2019, The Service conducted database searches,

through NCIC, NLETS, and the Social Security Administration on Abraham Cole. An NCIC

and NLETS search revealed that the driver's license number provided by Cole to open United

Bank Account Numbers ending 8290, 8738, and 8754 was invalid. A Social Security

Administration check on the Social Security Number provided by Cole to open the bank

accounts revealed the Social Security Number was also invalid.

        16.     On February 1, 2019, The Service conducted a telephone interview of Dianna

McCall, who resides in Murphy, TX. She agreed to speak with law enforcement concerning her

wire transfers to United Bank Account Numbers ending 8290 and 8738. She told law

enforcement that approximately six months ago she had become romantically involved with an

individual named Steve Joe Johnson ("Steve Johnson"). She said that she had met him on the

online dating website Match.com. McCall explained that during her six month relationship with




                                                5
        Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 6 of 10



Johnson, she had sent him a number of wire transfers, totaling $10,850.00. Johnson had told

McCall that the money was needed to pay for his medical expenses in Seattle, Washington.

           17.    McCall provided The Service with information concerning four separate wire

transfers that she sent to United Bank Account Numbers ending 8290 and 8738. Specifically,

McCall stated that on October 15, 2018, she wired $3,000.00 to United Bank Account Number

ending 8738, held in the name ofSalnet Logistics INC. McCall said that on October 16, 2018,

she wired an additional $2,000.00 to United Bank Account Number ending 8738, held in the

name of Salnet Logistics INC. McCall said two additional wire transfers were sent to United

Bank Account Number ending 8290, held in the name of Abraham Cole. One of the wire

transfers was sent on December 10, 2018, in the value of $2,000.00. Another wire transfer was

sent on December 18, 2018, in the amount of$3,850.00. 1

       18.       McCall also provided The Service with information concerning an additional

United Bank Account Number ending 7319, held in the name Digicast Group. She stated that on

December 28, 2018, she had wired $3,800 into that account on behalf of her boyfriend Steve

Johnson.

       19.       On February 1, 2019, The Service spoke again with Shelby Ryan at United Bank

regarding United Bank Account Number ending 7319 held in the name of Digicast Group, and

showing Gerald Nusser as the sole signatory on that account. The Service also learned that

Gerald Nusser is the sole signatory on two additional accounts at United Bank, account ending

7416, held in the name of Gerald Nusser, and United Bank Number ending 7327, held in the

name Digicast Group (this account is currently inactive).




           After speaking with McCall, The Service learned that a fifth wire transfer from McCall in the amount of
           $4,000 was sent to United Bank Account Number ending74 l 6 held in the name of Gerald Nusser on
           January 11, 2019.

                                                         6
         Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 7 of 10



        20.   A review of transaction history of United Bank Numbers ending 7319 and 7416

revealed daily activity, consisting almost entirely of wire credits from various individuals across

the United States, Canada, Europe, and Asia. Debits consisted of occasional cash withdrawals,

and checks to various individuals and transport companies, with debits usually initiated within 24

hours of wire credit deposits.

        21.   On February 6, 2019, database searches were conducted through NCIC, NLETS,

and the Social Security Administration for Gerald Nusser. NCIC and NLETS searches revealed

that the Maryland driver's license number provided by Nusser to open United Bank Account

Numbers ending 7319, 7327, and 7416 was invalid.

        22.   To further investigate Nusser's invalid Maryland driver's license, The Service

spoke with the Maryland State Police, Criminal Investigation Bureau who ran a check of the

individual representing himself to be Gerald Nusser at United Bank in West Hartford, CT, and

for another individual named Gerald Nusser residing in Boonsboro, MD.

        23.   The Maryland State Police checked the Maryland Driver's License of both

individuals known as Gerald Nusser through the Maryland DMV. It was determined that the

Driver's license number used by Gerald Nusser of Boonesboro, MD is valid. Whereas, the

Driver License number used by the other individual known as Gerald Nusser of Middletown, CT

is invalid.

        24. While a Social Security Administration check of the Social Security Number

provided by Nusser to United Bank at the West Hartford branch proved to be valid, an NCIC

search of that Social Security Number revealed that it was actually assigned to "the real" Gerald

Nusser living in Maryland. It appears the individual representing himself to be Gerald Nusser




                                                 7
         Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 8 of 10



when opening up United Bank Accounts Numbers ending, 7319, 7327, and 7416 was

misappropriating the identity of Gerald Nusser from Maryland.

        25. As part of this investigation, The Service spoke with Gerald Nusser, from

Boonsboro, MD regarding his identity possibly being stolen. Nusser stated that he had no

knowledge of, nor had he recently opened up, any new bank accounts. He stated that his recent

credit report did not show any incidents of fraud. Nusser did not feel comfortable releasing any

additional personal information to The Service over the phone.

        26.    On February 8, 2019, Shelby Ryan, at United Bank told The Service that a

$40,000.00 wire transfer was deposited into United Bank Account Number ending 8738, held in

the name of Salnet Logistics, on February 6, 2019. An additional $90,000.00 wire transfer was

deposited into United Bank Number 7319, held in the name of Digicast Group, on February 7,

2019.

        27.    Subsequently, United Bank determined the various wire transactions to be

suspicious and froze the contents of United Bank Accounts Numbers ending 8290, 8738, 8754,

7319, 7327, and 7416.

        28.   On February 11, 2019, The Service interviewed Ann Johnson, from Lakewood,

Colorado regarding her wire transfers that she made to United Bank Account Number ending

7319, held in the name Digicast Group on behalf of an individual named Smith Webb. She had

met Webb on-line. He told her that he was a United States serviceman stationed in Syria. Webb

instructed her to transfer the funds to United Bank Account Number ending 7319. She believed

that she was sending money to Webb to aid him in his return to the United States. Johnson stated

she has sent four wire transfers to United Bank Account Number ending 7319, held in the name

Digicast Group, totaling $34,000.00. Ann Johnson told The Service that she had never heard of



                                                8
        Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 9 of 10



Gerald Nusser and was unaware that he was the sole signatory on United Bank Digicast Account

ending 7319.

       29.     During this investigation, while claiming to be United Bank Fraud Investigator

Michael Giovanni (a fictitious United Bank employee), The Service conducted separate

telephonic interviews of both Abraham Cole and the individual holding himself out as Gerald

Nusser. Both Cole and Nusser consented to be interviewed. Conversations consisted of

information relating to the status of Cole and Nussers' frozen bank accounts. The Service

initiated both telephonic interviews, which were an hour apart on February 11, 2019. The

interviews were initiated using the identical phone number that Cole and Nusser had previously

provided United Bank to open the various bank accounts. After conducting both interviews,

using the same telephone number, and comparing the voices of Cole and Nusser, The Service

determined that one individual was posing as both Abraham Cole and Gerald Nusser in this

scheme to defraud.



                                                Conclusion

       30. Based on my training and experience, I believe that: Contents in Account Number

XXXXXXX8290 at United Bank held in the name of Abraham Cole; Contents in Account

Number XXXXXXX873 8 at United Bank held in the name of Salnet Logistics INC.; Contents in

Account Number XXXXXXX8754 at United Bank held in the name of Salnet Logistics INC.;

Contents in Account Number XXXXXXX7319 at United Bank held in the name of Digicast

Group; Contents in Account Number XXXXXXX7327 at United Bank held in the name of

Digicast Group; and Contents in Account Number XXXXXXX7416 at United Bank held in the

name of Gerald Nusser were obtained by devising or intending to devise any scheme or artifice

to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

                                                 9
       Case 3:19-mc-00036-RMS Document 1 Filed 03/22/19 Page 10 of 10



representations, or promises, transmits or causes to be transmitted by means of wire, radio or

television communication in interstate or foreign commerce, any writings, signs, signals,

pictures, or sounds for the purpose of executing such scheme or artifice in violation of 18 U.S.C.

Section 1343 and are therefore, subject to forfeiture pursuant to 18 U.S.C. Section 981(a)(l)(C).

I requ~st that the Court issue seizure warrants for the defendant accounts pursuant to 18 U.S.C.

Section 981(b).




       Subscribed and sworn to before me this   $'1tay of March, 2019, at New Haven,
Connecticut.


                                                     ROBERT M. P ;,
                                                     UNITED STAT·




                                                10
